 

Exhibit 10.22

 

M2 SYSTEMS CORPORATION

$3,640,000.00

Amended, Restated and Consolidated Promissory Note

Atlanta, Georgia

March 1, 2003

 

--------------------------------------------------------------------------------

 

M2 Systems Corporation, a Florida corporation (“Maker”), for value received,
promises and agrees to pay, as herein provided, to the order of Optio Software,
Inc., a Georgia corporation (“Payee”), at such address or to such bank account
as Payee may direct, in lawful money of the United States of America, the
principal sum of Three Million Six Hundred Forty Thousand Dollars
($3,640,000.00), together with interest thereon as set forth herein.

 

This Amended, Restated and Consolidated Promissory Note (“Note”) supersedes,
amends and consolidates into one Promissory Note (i) the Promissory Note, dated
December 4, 2001, in the original principal amount of $3,250,000, issued in
partial payment of the purchase price for the shares of common stock of Muscato
Corporation (the “Company”) acquired by Maker from Payee pursuant to that
certain stock purchase agreement, dated December 4, 2001, by and between Maker
and Payee (the “Stock Purchase Agreement”); and (ii) the Promissory Note, dated
December 4, 2001, in the original principal amount of $750,000, issued in
partial payment of the purchase price for certain assets of Payee acquired by
Maker pursuant to that certain asset purchase agreement, dated December 4, 2001,
by and between Maker and Payee (the “Asset Purchase Agreement”) (collectively,
the Promissory Notes referred to in (i) and (ii) shall be referred to as the
“Original Notes”).

 

  1.   Payment of Principal and Interest.

 

(a)    The principal balance of this Note and all accrued and unpaid interest
thereon shall be due and payable as follows: (i) four (4) equal quarterly
payments of One Hundred Thousand Dollars ($100,000.00) each, such payments
commencing on March 1, 2003 and continuing thereafter on the first day of the
first month of each succeeding calendar quarter through and including December
1, 2003; (ii) four (4) equal quarterly payments of One Hundred Fifteen Thousand
Dollars ($115,000.00) each, such payments commencing on March 1, 2004 and
continuing thereafter on the first day of the first month of each succeeding
calendar quarter through and including December 1, 2004; (iii) eleven (11) equal
quarterly payments of One Hundred Twenty Thousand Dollars ($120,000.00) each,
commencing on March 1, 2005 and continuing thereafter on the first day of the
first calendar month of each succeeding calendar quarter through and including
September 1, 2007; and (iv) a final payment of all then outstanding principal
and interest due on December 1, 2007 (each such foregoing date, a “Payment
Date”); provided, however, that if such day is not a day on which banks are open
for business in Georgia (a “Business Day”), then such payment shall be due on
the Business Day next succeeding the Payment Date.

 

(b)    Interest on the outstanding principal balance of this Note shall accrue,
compounded quarterly, from the date hereof up to and including the date of
payment in full of all obligations hereunder, at a rate of interest equal to the
“Prime Rate” as defined below, subject to adjustment as provided below, provided
that such rate of interest shall not exceed six and three-quarters percent
(6.75%) per annum. As used herein, “Prime Rate” shall mean the prime rate as
published in the Wall Street Journal (Eastern Edition) from time to time after
the date hereof. As of the date hereof, Prime Rate is four and one-quarter
percent (4.25%) per annum. If, on the third (3rd) business day (the “Measurement
Date”) preceding the first calendar day of the

 

-1-



--------------------------------------------------------------------------------

 

first calendar month of any calendar year hereafter, Prime Rate shall be higher
or lower than the rate of interest then in effect hereunder, then the rate of
interest hereunder for the calendar year next succeeding such Measurement Date
shall be adjusted to equal the Prime Rate on such date, such adjustment to be
effective as of the first calendar day of such next succeeding calendar year.
Interest shall be calculated based on a three hundred sixty (360) day year,
consisting of twelve (12) months of thirty (30) days each.

 

(c)    All payments received hereunder shall be applied in the following order:
(i) first, to all fees, default interest, costs or other expenses owing by Maker
to Payee hereunder or under any of the Security Documents (as defined in Section
16 hereof); (ii) next, to all accrued but unpaid interest; and (iii) finally, to
the outstanding principal balance.

 

2.    Waiver.    Maker, and each surety, endorser, guarantor or other party ever
liable for payment of any sums of money payable on this Note, jointly and
severally, expressly waive demand and presentment for payment, notice of
nonpayment, protest, notice of protest, notice of dishonor, notice of intent to
accelerate the maturity hereof, notice of the acceleration of the maturity
hereof, bringing of suit and diligence in taking any action to collect amounts
called for hereunder and in the handling of securities at any time existing in
connection herewith.

 

3.    Amendments.    Any term or provision of this Note and any obligation of
Maker hereunder or with respect hereto, may be changed or modified, partially or
completely, or noncompliance may be consented to or authorized, only by written
agreement between Maker and the holder hereof.

 

4.    Events of Default.    The occurrence and continuance of any of the
following events shall be considered an “Event of Default” for purposes of this
Note: (a) any involuntary case or other proceeding shall be commenced against
Maker that seeks liquidation, reorganization or other relief with respect to it
or its debts or other liabilities under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator or custodian unless dismissed or stayed within sixty (60)
days after the institution thereof (provided that upon ineffectiveness of any
stays, an Event of Default shall exist); (b) Maker shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts or other liabilities under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official with respect to Maker, or shall consent to any such relief or to the
appointment of, or taking possession by, any such official in an involuntary
case or other proceeding commenced against it, or shall make a general
assignment for the benefit of creditors or shall fail generally or shall admit
in writing its inability to pay its debts generally as they become due or shall
take any corporate action to authorize or effect any of the foregoing; (c)
failure of Maker to pay any principal or interest when due hereunder; and (d)
the occurrence of an Event of Default pursuant to any of the Security Documents.
Notwithstanding the foregoing, no Event of Default shall be deemed to have
occurred under Sections 4(a), 4(b) or 4(c) above, unless (i) Maker shall have
received written notice from Payee describing such Event of Default with
sufficient particularity and (ii) the event giving rise to such Event of Default
shall continue for thirty (30) calendar days following the receipt of such
written notice.

 

5.    Remedy.    Upon the occurrence of any Event of Default, the entire
principal amount of this Note then outstanding together with interest accrued
thereon shall become immediately due and payable, all without written notice and
without presentment, demand, protest, notice of protest or dishonor or any other
notice of default of any kind, all of which are hereby expressly waived by
Maker. Additionally, upon an Event of Default the interest rate on this Note
shall be the greater of the then applicable interest rate hereunder as adjusted
pursuant to Section 1(b) above or fifteen percent (15%) per annum (the “Default
Rate”). Further, if any payment required under this Note is not paid within
fifteen (15) days after its due date, then Maker shall pay a late charge equal
to two percent (2%) of the payment due to compensate Payee for administrative
expenses and other costs of delinquent payments. This late charge may be
assessed

 

-2-



--------------------------------------------------------------------------------

 

without notice, shall be immediately due and payable and shall be an addition to
all other rights and remedies available to Payee.

 

6.    Costs and Attorneys’ Fees.    Upon occurrence of an Event of Default and
if this Note is placed in the hands of an attorney for collection, or suit is
filed hereon, or proceedings are had in bankruptcy, probate, receivership,
reorganization, arrangement, or other judicial proceedings for the establishment
or collection of any amount called for hereunder, or any amount payable or to be
payable hereunder is collected through any such proceedings, Maker agrees to pay
to the owner and holder of this Note reasonable attorneys’ fees and costs,
including the fees and costs incurred in any appeals, and any collection fees
incurred in collection of this Note.

 

7.    Acceleration Upon Change of Control.

 

(a)    For purposes of this Note, a “Change of Control” means the occurrence of
any of the following events, unless such event constitutes a “Permissible
Transfer” by Maker pursuant to Section 11 below,: (i) a merger or consolidation
where Maker is not the consolidated or surviving company; (ii) any transaction
as a result of which any person or persons acting in concert (as such term is
used in Section 13(d) and 14(d)(2) of the Exchange Act) (other than a person who
owns fifty percent (50%) or more of the combined voting power of Maker’s
outstanding securities as of the date hereof) is or becomes the beneficial
holder directly or indirectly of securities of Maker representing fifty percent
(50%) or more of the combined voting power of Maker’s then outstanding
securities; (iii) a transfer of all or substantially all of the assets or stock
of Maker; or (iv) a discontinuation of the business of Maker.

 

(b)    Upon the occurrence of a Change of Control, Payee shall have the right to
declare the outstanding principal amount and accrued interest to the date of the
Change of Control to be due and payable by giving written notice to Maker to
that effect; and upon Maker’s receipt of such notice, the principal amount and
accrued interest on this Note shall become immediately due and payable, and the
maturity date shall be deemed to be the date of receipt of such notice.

 

8.    Covenants of Maker.    Maker covenants and agrees that, so long as this
Note shall be outstanding:

 

(a)    Maker shall provide to Payee annual financial statements, prepared in
accordance with generally accepted accounting principles, consistently applied.
Payee shall maintain the confidentiality of such financial statements and may
provide copies of such financial statements only to employees, accountants and
attorneys obligated to maintain such confidentiality. The obligations of Payee
in the preceding sentence contained herein shall not apply to: (a) information
which is now or hereafter enters the public domain without a breach of this
provision by Payee; (b) information known to Payee prior to the time of
disclosure by the disclosing party or independently developed by Payee’s
personnel; (c) information disclosed in good faith to Payee by a third person
legally entitled, to the best of Payee’s knowledge, to disclose the same; or (d)
pursuant to court order, judicial process, or otherwise as required by law.
Maker’s obligation under this section 8(a) shall expire if Payee assigns or
transfers this Note to an entity which is engaged in the business of developing
computer software which functions as a messaging and integration broker for
enterprise application integration.

 

(b)    All necessary authorization and consents to the issuance of this Note
have been obtained.

 

(c)    Maker will obtain and maintain an insurance policy of not less than
$1,000,000 face amount on the life of Michael A. Muscato.

 

-3-



--------------------------------------------------------------------------------

 

  9.    No Subordination.    Except as provided by applicable law, the
indebtedness evidenced by this Note shall not be subordinated or otherwise made
junior in right of payment to the prior payment of any indebtedness of Maker,
without the prior written consent of Payee.

 

10.    Set-Off.    This Note is subject to set-off in accordance with the terms
and conditions set forth in Section 6.4 of the Stock Purchase Agreement and
Section 6.4 of the Asset Purchase Agreement, but is subject to no other right of
set-off.

 

11.    Non-Assignment.    This Note and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by either party
without the prior written consent of the other party; provided, however, that
(a) Maker shall have the right to assign any or all of its obligations under
this Agreement to an affiliate of Maker, provided, that Maker and such affiliate
shall both remain liable for all obligations of Maker set forth herein (a
“Permissible Transfer”) and (b) Payee shall have the right, without Maker’s (or
any permitted assignee of Maker’s) consent, to assign this Note and/or any of
its rights hereunder to any affiliate of Payee or pursuant to a merger,
consolidation, sale of stock, or sale or exchange of substantially all the
assets of Payee.

 

12.    Arbitration.    In the event of any dispute or controversy over the
interpretation, enforceability, breach or effect of this Note, the parties
hereto consent and agree that any and all such disputes shall be submitted for
final and binding arbitration. Arbitration shall be by one (1) arbitrator
selected in accordance with the rules of the American Arbitration Association,
Fulton County, Georgia (“AAA”), by the AAA. The hearing before the arbitrator
shall be held in Fulton County, Georgia and shall be conducted in accordance
with the rules existing at the date thereof of the AAA, to the extent not
inconsistent with this Note. The decision of the arbitrator shall be final and
binding as to any matters submitted to them under this Note. All costs and
expense incurred in connection with any such arbitration proceeding and those
incurred in any civil action to enforce the same shall be borne by the party
against which the decision is rendered.

 

13.    Notices.    Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered in the manner set forth in the notices provision of the Stock
Purchase Agreement. Any party hereto may by notice so given change its address
for future notice hereunder. Notice shall conclusively be deemed to have been
given and shall be deemed to have been received when delivered in accordance
with the terms of the notices provision set forth in the Stock Purchase
Agreement.

 

14.    Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, excluding that body of law
relating to conflict of laws.

 

15.    Time of the Essence.    Time is of the essence with respect to all
obligations hereunder.

 

16.    Security.    The obligations of Maker under this Note are secured by (a)
a security interest in the assets of the Company granted pursuant to the
Security Agreement (Muscato Assets), dated as of December 4, 2001, among Maker,
Payee and the Company, as amended by that certain Amended and Restated Security
Agreement (Muscato Assets) dated of even date herewith (the “Muscato Assets
Security Agreement”), (b) a security interest in certain assets of Maker granted
pursuant to the Security Agreement (Translink Assets), dated as of December 4,
2001, between Maker and Payee, as amended by that certain Amended and Restated
Security Agreement (Translink Assets) dated of even date herewith (the
“Translink Assets Security Agreement”), and (c) a security interest and pledge
in, to and of all of the issued and outstanding shares of capital stock of the
Company granted pursuant to a Pledge Agreement, dated as of

 

-4-



--------------------------------------------------------------------------------

 

December 4, 2001, between Maker and Payee, as amended by that certain Amended
and Restated Pledge Agreement dated of even date herewith (the “Pledge
Agreement” and, collectively with the Muscato Assets Security Agreement and the
Translink Assets Security Agreement, the “Security Documents”).

 

17.    Usury.    If, from any circumstances whatsoever, the fulfillment of any
provision of this Note involves transcending the limit of validity prescribed by
any applicable usury statute or any other applicable law, with regard to
obligations of like character and amount, then the obligation to be fulfilled
will be reduced to the limit of such validity as provided in such statute or law
so that in no event shall any exaction of interest be possible under this Note
in excess of the limit of such validity. In no event shall Maker be bound to pay
interest of more than the legal limit for the use, forbearance or detention of
money and the right to demand any such excess is hereby expressly waived by
Payee.

 

18.    Prepayment.    Maker may, without premium or penalty, at any time and
from time to time, prepay all or any portion of the outstanding principal
balance due under this Note, provided that each such prepayment is accompanied
by all accrued and unpaid interest calculated to the date of such prepayment.
Any partial prepayments shall not change the schedule of installments due
hereunder.

 

19.    Novation.    This Note is not intended to be nor shall it constitute a
novation of the Original Notes or the indebtedness evidenced thereby, but rather
an amendment and restatement of the terms thereof. Maker hereby ratifies,
confirms and approves the Original Notes as modified herein and pursuant hereto,
and agrees that the same constitute valid and binding obligations of Maker,
enforceable by the Payee in accordance with their terms, except as enforcement
may be limited by applicable bankruptcy, fraudulent conveyance or similar laws
affecting the rights of creditors, and for general principles of equity, and
except as may otherwise be provided therein. From and after the date hereof, any
references to the Original Notes in any other document evidencing, securing or
otherwise relating to the indebtedness evidenced thereby shall mean and refer to
the Original Notes, as modified, amended and restated hereby and pursuant
hereto.

 

M2 SYSTEMS CORPORATION

By:

 

/s/    JOSEPH W. ADAMS

--------------------------------------------------------------------------------

   

Joseph W. Adams, President

 

Acknowledged and accepted this

30th day of April, 2003.

 

 

OPTIO SOFTWARE, INC.

       

By:

 

/s/    C. WAYNE CAPE

--------------------------------------------------------------------------------

               

C. Wayne Cape

President and Chief Executive Officer

           

 

 

-5-